DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on 11/07/2017, claims benefit of provisional Application No. 62/421,215 (filed on11/11/2016). Claims 1-26 are pending and have been examined.
On 01/08/2018, Applicant filed a substitute Specification, which has been accepted.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/01/2017, 12/08/2017, 04/02/2018, and 12/22/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 17 and 21-26 are objected to because of the following informalities: 
In Claim 17 “Ptrain” in line 5 should be “Ptrain”.  
In Claim 21, “the number of folds in the first set of folds and the number of folds in the second set of folds” should be “a number of folds in the first set of folds and a number of folds in the second set of folds”
Dependent claims 22-26 are objected to based on same rationale as claim 21. Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1,
Claim 1 recites the limitation "the test sample" in line 9. There is insufficient antecedent basis for this limitation in the claim. A recommended amendment is “a test sample.”
Regarding Claim 2,
Claim 2 recites the limitation "the number of parts" in line 2. There is insufficient antecedent basis for this limitation in the claim. A recommended amendment is “a number of parts.”
Claim 2 recites the limitation "the number of folds" in line 2. There is insufficient antecedent basis for this limitation in the claim. A recommended amendment is “a number of folds.”
Claim 2 recites the limitation "the number of parts assigned to training" in line 2-3. There is insufficient antecedent basis for this limitation in the claim. A recommended amendment is “a number of parts assigned to training.”
Claim 2 recites the limitation "the number of parts assigned to testing" in line 3. There is insufficient antecedent basis for this limitation in the claim. A recommended amendment is “a number of parts assigned to testing.”
Regarding Claim 3,
Claim 3 recites “a first number of parts M” in line 3. This limitation lacks clarity because it is unclear if the label “M” refers to “a first number of parts” or “parts.” For examination purposes, “M” has been interpreted as referring to “a first number of parts.”
Claim 3 recites “a second number of folds K” in line 4. This limitation lacks clarity because it is unclear if the label “K” refers to “a second number of folds” or “folds.” For examination purposes, “K” has been interpreted as referring to “a second number of folds.”
Claim 3 recites “a third number of parts J” in line 5. This limitation lacks clarity because it is unclear if the label “J” refers to “a third number of parts” or “parts.” For examination purposes, “J” has been interpreted as referring to “a third number of parts.”
Claim 3 recites “a fourth number of parts T=M-J” in line 6. This limitation lacks clarity because it is unclear if the label “T=M-J” refers to “a fourth number of parts” or “parts.” For examination purposes, “T=M-J” has been interpreted as referring to “a fourth number of parts.”
Claim 3 recites “a first unique set of parts Ptrain” in line 9. This limitation lacks clarity because it is unclear if the label “Ptrain” refers to “a first unique set of parts” or “parts.” For examination purposes, “Ptrain” has been interpreted as referring to “a first unique set of parts.”
Claim 3 recites “a second unique set of parts Ptest” in line 10. This limitation lacks clarity because it is unclear if the label “Ptest” refers to “a second unique set of parts” or “parts.” For examination purposes, “Ptest” has been interpreted as referring to “a second unique set of parts.”
Regarding Claim 4,
Claim 4 recites the limitation "the set of parts" in line 11. There is insufficient antecedent basis for this limitation in the claim. A recommended amendment is “a set of parts.”

a plurality of sets of parts.”
Regarding Claim 6,
Claim 6 recites the limitation "the performance" in line 4. There is insufficient antecedent basis for this limitation in the claim. A recommended amendment is “a performance.”
Claim 6 recites the limitation "the score" in line 8. There is insufficient antecedent basis for this limitation in the claim. A recommended amendment is “a score.”
Claim 6 recites the limitation "the more than two parts" in line 9. There is insufficient antecedent basis for this limitation in the claim. A recommended amendment is " more than two parts."
Regarding Claim 8,
Claim 8 recites the limitation "the number of parts and folds" in line 1-2. There is insufficient antecedent basis for this limitation in the claim. A recommended amendment is “a number of parts and folds.”
Regarding Claim 9,
Claim 9 recites the variable “k,” this recitation lacks clarity because the claim does not provide any explanation as to what “k” stands for or the range of numbers that “k” covers.
Regarding Claim 10,
Claim 10 recites the limitation "the row" in line 2. There is insufficient antecedent basis for this limitation in the claim. A recommended amendment is “a row.”
Claim 10 recites the limitation "the set of orthogonal Latin Squares" in line 3. There is insufficient antecedent basis for this limitation in the claim. A recommended amendment is “a set of orthogonal Latin Squares.”
a Galois field.”
Regarding Claim 11,
Claim 11 recites the limitation "the cross-validation plan" in line 1. There is insufficient antecedent basis for this limitation in the claim. A recommended amendment is “a cross-validation plan.”
Regarding Claim 13,
Claim 13 recites the limitation "the number of parts" in line 6. There is insufficient antecedent basis for this limitation in the claim. A recommended amendment is “a number of parts.”
Claim 13 recites the limitation "the number of folds" in line 6. There is insufficient antecedent basis for this limitation in the claim. A recommended amendment is “a number of folds.”
Claim 13 recites the limitation "the number of parts" in line 6. There is insufficient antecedent basis for this limitation in the claim. A recommended amendment is “a number of parts.”
Claim 13 recites the limitation "the number of parts assigned to testing" in line 7. There is insufficient antecedent basis for this limitation in the claim. A recommended amendment is “a number of parts assigned to testing.”
Claim 13 recites the limitation "the parts assigned to the training sample" in line 7-8. There is insufficient antecedent basis for this limitation in the claim. A recommended amendment is “a plurality of parts assigned to a training sample.”
Claim 13 recites the limitation "the parts assigned to the testing sample" in line 8. There is insufficient antecedent basis for this limitation in the claim. A recommended amendment is “a plurality of parts assigned to a testing sample.”
Claim 13 recites the limitation "the test sample" in line 10. There is insufficient antecedent basis for this limitation in the claim. A recommended amendment is “a test sample.”
a performance.”
Regarding Claim 14,
Claim 14 recites “a first number of parts M” in line 1-2. This limitation lacks clarity because it is unclear if the label “M” refers to “a first number of parts” or “parts.” For examination purposes, “M” has been interpreted as referring to “a first number of parts.”
Claim 14 recites “a second number of folds K” in line 2. This limitation lacks clarity because it is unclear if the label “K” refers to “a second number of folds” or “folds.” For examination purposes, “K” has been interpreted as referring to “a second number of folds.”
Claim 14 recites “a third number of parts J” in line 2-3. This limitation lacks clarity because it is unclear if the label “J” refers to “a third number of parts” or “parts.” For examination purposes, “J” has been interpreted as referring to “a third number of parts.”
Claim 14 recites “a fourth number of parts T=M-J” in line 3. This limitation lacks clarity because it is unclear if the label “T=M-J” refers to “a fourth number of parts” or “parts.” For examination purposes, “T=M-J” has been interpreted as referring to “a fourth number of parts.”
Claim 14 recites “a first unique set of parts Ptrain” in line 5. This limitation lacks clarity because it is unclear if the label “Ptrain” refers to “a first unique set of parts” or “parts.” For examination purposes, “Ptrain” has been interpreted as referring to “a first unique set of parts.”
Claim 14 recites “a second unique set of parts Ptest” in line 6. This limitation lacks clarity because it is unclear if the label “Ptest” refers to “a second unique set of parts” or “parts.” For examination purposes, “Ptest” has been interpreted as referring to “a second unique set of parts.”
Regarding Claim 16,
Claim 16 recites the limitation "the score" in line 7. There is insufficient antecedent basis for this limitation in the claim. A recommended amendment is “a score.”
 more than two parts."
Regarding Claim 17,
Claim 17 recites the limitation "the K folds" in line 5. There is insufficient antecedent basis for this limitation in the claim. A recommended amendment is " K folds."
Claim 17 recites the limitation "the model size" in line 7. There is insufficient antecedent basis for this limitation in the claim. A recommended amendment is “a model size.”
Claim 17 recites the limitation "the fold-specific models" in line 7. There is insufficient antecedent basis for this limitation in the claim. A recommended amendment is “a plurality of fold-specific models.”
Claim 17 recites the variable “K,” this recitation lacks clarity because the claim does not provide any explanation as to the range of numbers that “K” covers.
Regarding Claim 18,
Claim 18 recites the limitation "the assignment of data records to train and test" in line 3. There is insufficient antecedent basis for this limitation in the claim. A recommended amendment is “an assignment of data records to train and test.”
Claim 18 recites the limitation "the K folds" in line 5. There is insufficient antecedent basis for this limitation in the claim. A recommended amendment is " K folds."
Claim 18 recites the variable “K,” this recitation lacks clarity because the claim does not provide any explanation as to the range of numbers that “K” covers.
Regarding Claim 21,
Claim 21 recites the limitation "the performance" in line 20. There is insufficient antecedent basis for this limitation in the claim. A recommended amendment is “a performance.”
Regarding Claim 22,
Claim 22 recites the variable “k,” this recitation lacks clarity because the claim does not provide any explanation as to what “k” stands for or the range of numbers that “k” covers.
Regarding Claim 23,
Claim 23 recites “each model” in line 2. It is unclear whether “each model” refers to “each predictive analytic model of the set of at least one predictive analytic model” recited in claim 21. For examination purposes, “each model” has been interpreted as “each predictive analytic model of the set of at least one predictive analytic model”
Regarding Claim 24,
Claim 24 recites the limitation "the predictive analytic models" in line 3. There is insufficient antecedent basis for this limitation in the claim. A recommended amendment is “a plurality of predictive analytic models.”
Regarding Claim 25,
Claim 25 recites the limitation "the any of the first cross-validation plan or the second cross-validation plan" (emphasis added) in line 1. There is insufficient antecedent basis for this limitation in the claim. A recommended amendment is "

Each dependent claim is rejected based on the same rationale as the claim from which it depends.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method to develop a predictive analytic model for predictive analytics. Each of the following limitations:
to develop a predictive analytic model for predictive analytics
partitioning the data records into parts and folds as a function of at least one relationship between parts and folds, 
assigning at least one part to train in each fold, 
assigning more than one part to test each fold, and 
assigning at least one part to test more than one fold, such that exactly one part in common to any two folds is excluded for testing, and the part in common to any two folds excluded for testing is in the test sample for both folds;
constructing a predictive analytic model based on predictive analysis of the at least one part assigned to train in each fold
evaluating the predictive analytic model based on more than one prediction determined for each observation in each test data record as a function of a predictive analytic model not trained on the test data record
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components and recitation of insignificant extra-solution activity. For example, but for the generic computer components language (“implemented on at least one processor with processor-executable program instructions configured to direct the at least one processor”) and for the insignificant extra-solution activity language (“at least one stored data table comprising data records useful for predictive analytics”), the above limitations in the context of this claim encompass the following: develop a predictive analytic model (corresponds to evaluation; Specification [004] identifies that the predictive analytic model can be a decision tree, a random forest, an ensemble, or a Gradient Boosting Machine, which are all models that can be developed and evaluated in the human mind with assistance of pen and paper), partitioning the data records into parts and folds as a function of at least one relationship between parts and folds (corresponds to evaluation and judgment), assigning various parts to train and assigning various parts to test in a certain manner (correspond to evaluation and judgment), constructing a predictive analytic model based on predictive analysis (corresponds to evaluation; Specification [004] identifies that the predictive analytic model can be a decision tree, a random forest, an ensemble, or a Gradient Boosting Machine, which are all models that can be developed and evaluated in the human mind with assistance of pen and paper), and evaluating the predictive analytic model based on more than one prediction determined for each observation in each test data record as a function of a predictive analytic model (corresponds to evaluation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “implemented on at least one processor with processor-executable program instructions configured to direct the at least one processor”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the recitation of “at least one stored data table comprising data records useful for predictive analytics” amounts to insignificant extra-solution activity of storing data. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, MPEP 2106.05(d)(II) notes the following, 
“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”. 

Therefore, the recitation of “at least one stored data table comprising data records useful for predictive analytics”, which amounts to insignificant extra-solution activity, is a well‐understood, routine, and 
Regarding Claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method to develop a predictive analytic model for predictive analytics. Each of the following limitations: 
in which the at least one relationship between parts and folds further comprises a cross-validation plan comprising: the number of parts, the number of folds, the number of parts assigned to training, the number of parts assigned to testing, identification of the parts assigned to the training sample for each fold, and identification of the parts assigned to the testing sample for each fold
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components and recitation of insignificant extra-solution activity. For example, but for the generic computer components language (“implemented on at least one processor with processor-executable program instructions configured to direct the at least one processor”) and for the insignificant extra-solution activity language (“at least one stored data table comprising data records useful for predictive analytics”), the above limitations in the context of this claim encompass the following: partitioning the data records into parts and folds as a function of at least one relationship between parts and folds in which the relationship comprises a cross-validation plan (corresponds to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “implemented on at least one processor with processor-executable program instructions configured to direct the at least one processor”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the recitation of “at least one stored data table comprising data records useful for predictive analytics” amounts to insignificant extra-solution activity of storing data. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, MPEP 2106.05(d)(II) notes the following, 
“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”. 

Therefore, the recitation of “at least one stored data table comprising data records useful for predictive analytics”, which amounts to insignificant extra-solution activity, is a well‐understood, routine, and 
Regarding Claim 3,
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method to develop a predictive analytic model for predictive analytics. Each of the following limitations: 
in which partitioning the data records further comprises: determining, based on the cross-validation plan: a first number of parts M that the data is to be divided into; a second number of folds K; a third number of parts J for training; a fourth number of parts T=M-J for testing; and,
dividing the data records into M parts, in accordance with the cross-validation plan; and,
for each fold of the K folds: assigning a first unique set of parts Ptrain to train in the fold, and assigning a second unique set of parts Ptest to test the fold.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components and recitation of insignificant extra-solution activity. For example, but for the generic computer components language (“implemented on at least one processor with processor-executable program instructions configured to direct the at least one processor”) and for the insignificant extra-solution activity language (“at least one stored data table comprising data records useful for predictive analytics”), the above limitations in the context of this claim encompass the following: determining, based on the cross-validation plan, several variables (correspond to evaluation and judgment), dividing the data records in accordance with the cross-
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “implemented on at least one processor with processor-executable program instructions configured to direct the at least one processor”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the recitation of “at least one stored data table comprising data records useful for predictive analytics” amounts to insignificant extra-solution activity of storing data. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, MPEP 2106.05(d)(II) notes the following, 
“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”. 


Regarding Claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method to develop a predictive analytic model for predictive analytics. Each of the following limitations: 
in which the at least one relationship between parts and folds further comprises, in combination: (a) there is not a one-to-one correspondence between the number of parts used for training, and the number of folds; (b) any two parts are included together exactly once in any fold; (c) any two folds have exactly one part in common; (d) each part is excluded from training from more than one fold and assigned to the test sample for that fold; (e) each pair of parts is assigned to exactly one test sample; (f) more than one part is assigned to the test sample for each fold; (g) the set of parts assigned to the test sample for each fold is unique among the sets of parts assigned as test samples for all the folds; (h) each part appears in a test partition more than once; and, (i) the relationship between any two parts is identical to that of any other two parts.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components and recitation of insignificant extra-solution activity. 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “implemented on at least one processor with processor-executable program instructions configured to direct the at least one processor”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the recitation of “at least one stored data table comprising data records useful for predictive analytics” amounts to insignificant extra-solution activity of storing data. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a 
“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”. 

Therefore, the recitation of “at least one stored data table comprising data records useful for predictive analytics”, which amounts to insignificant extra-solution activity, is a well‐understood, routine, and conventional function because the recitation is directed to storing data. Therefore, the claim is not patent eligible.
Regarding Claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 5 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method to develop a predictive analytic model for predictive analytics. Each of the following limitations: 
in which constructing a predictive analytic model further comprises training at least one predictive analytic model, comprising: for each of the K folds, training a predictive analytic model on the parts in Ptrain assigned to training in the fold.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components and recitation of insignificant extra-solution activity. For example, but for the generic computer components language (“implemented on at least one processor with processor-executable program instructions configured to direct the at least one 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “implemented on at least one processor with processor-executable program instructions configured to direct the at least one processor”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the recitation of “at least one stored data table comprising data records useful for predictive analytics” amounts to insignificant extra-solution activity of storing data. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a 
“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”. 

Therefore, the recitation of “at least one stored data table comprising data records useful for predictive analytics”, which amounts to insignificant extra-solution activity, is a well‐understood, routine, and conventional function because the recitation is directed to storing data. Therefore, the claim is not patent eligible.
Regarding Claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method to develop a predictive analytic model for predictive analytics. Each of the following limitations: 
in which evaluating the predictive analytic model further comprises: determining at least one evaluation statistic and at least one evaluation criterion for estimating the performance of a predictive analytic model;
estimating the performance of the at least one predictive analytic model, comprising: for each of the K folds, determining the estimated performance of the predictive analytic model based on calculating the at least one evaluation statistic as a function of the score determined by the predictive analytic model for every observation in the more than two parts in Ptest
determining if the estimated performance of the at least one predictive analytic model is acceptable based on the at least one evaluation criterion and the estimated performance of the at least one predictive analytic model;
upon a determination the estimated performance of the at least one predictive analytic model is not acceptable, adjusting cross-validation parameters, the cross-validation parameters comprising one or more of: the cross-validation plan, the evaluation statistic, or the evaluation criterion, and repeating the method; and, 
upon a determination the estimated performance of the at least one predictive analytic model is acceptable, providing access to a decision maker to the at least one predictive analytic model for generating predictive analytic output as a function of input data.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components and recitation of insignificant extra-solution activity. For example, but for the generic computer components language (“implemented on at least one processor with processor-executable program instructions configured to direct the at least one processor”) and for the insignificant extra-solution activity language (“at least one stored data table comprising data records useful for predictive analytics”), the above limitations in the context of this claim encompass the following: determining at least one evaluation statistic and at least one evaluation criterion for estimating the performance of a predictive analytic model (corresponds to evaluation and judgment), estimating the performance of the at least one predictive analytic model by determining the estimated performance based on calculating the at least one evaluation statistic (corresponds to evaluation and judgment), determining if the estimated performance of the at least one predictive analytic model is acceptable based on the at least one evaluation criterion and the estimated performance (corresponds to evaluation and judgment), upon a determination the estimated 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “implemented on at least one processor with processor-executable program instructions configured to direct the at least one processor”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the recitation of “at least one stored data table comprising data records useful for predictive analytics” amounts to insignificant extra-solution activity of storing data. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, MPEP 2106.05(d)(II) notes the following, 
“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of 

Therefore, the recitation of “at least one stored data table comprising data records useful for predictive analytics”, which amounts to insignificant extra-solution activity, is a well‐understood, routine, and conventional function because the recitation is directed to storing data. Therefore, the claim is not patent eligible.
Regarding Claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 7 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method to develop a predictive analytic model for predictive analytics. Each of the following limitations: 
in which the cross-validation plan further comprises definition of M as M=p^k where p is a prime number and k is any integer> 0.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (including mathematical relationships, mathematical formulas or equations, and mathematical calculations) but for the recitation of generic computer components and recitation of insignificant extra-solution activity. For example, but for the generic computer components language (“implemented on at least one processor with processor-executable program instructions configured to direct the at least one processor”) and for the insignificant extra-solution activity language (“at least one stored data table comprising data records useful for predictive analytics”), the above limitations in the 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “implemented on at least one processor with processor-executable program instructions configured to direct the at least one processor”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the recitation of “at least one stored data table comprising data records useful for predictive analytics” amounts to insignificant extra-solution activity of storing data. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, MPEP 2106.05(d)(II) notes the following, 
“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”. 


Regarding Claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 8 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method to develop a predictive analytic model for predictive analytics. Each of the following limitations: 
in which the cross-validation plan further comprises the number of parts and folds equal to M*(M+1)+1 or M^2+M+1=M^n+M^(n−1)+M^0 (for n=2), each part is left out M+1 times in total, and 
each fold leaves out M+1 parts.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (including mathematical relationships, mathematical formulas or equations, and mathematical calculations) but for the recitation of generic computer components and recitation of insignificant extra-solution activity. For example, but for the generic computer components language (“implemented on at least one processor with processor-executable program instructions configured to direct the at least one processor”) and for the insignificant extra-solution activity language (“at least one stored data table comprising data records useful for predictive analytics”), the above limitations in the context of this claim encompass the following: in which the cross-validation plan further comprises the 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “implemented on at least one processor with processor-executable program instructions configured to direct the at least one processor”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the recitation of “at least one stored data table comprising data records useful for predictive analytics” amounts to insignificant extra-solution activity of storing data. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, MPEP 2106.05(d)(II) notes the following, 
“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”. 


Regarding Claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 9 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method to develop a predictive analytic model for predictive analytics. Each of the following limitations: 
in which the at least one relationship between parts and folds further comprises a relationship between parts and folds determined based on a Galois field of size M, M=p^k, where p is a prime number
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (including mathematical relationships, mathematical formulas or equations, and mathematical calculations) but for the recitation of generic computer components and recitation of insignificant extra-solution activity. For example, but for the generic computer components language (“implemented on at least one processor with processor-executable program instructions configured to direct the at least one processor”) and for the insignificant extra-solution activity language (“at least one stored data table comprising data records useful for predictive analytics”), the above limitations in the context of this claim encompass the following: relationship between parts and folds further comprises a 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “implemented on at least one processor with processor-executable program instructions configured to direct the at least one processor”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the recitation of “at least one stored data table comprising data records useful for predictive analytics” amounts to insignificant extra-solution activity of storing data. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, MPEP 2106.05(d)(II) notes the following, 
“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”. 


Regarding Claim 10,
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 10 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method to develop a predictive analytic model for predictive analytics. Each of the following limitations: 
in which the at least one relationship between parts and folds further comprises a relationship between parts and folds determined as a function of the row and column elements of the set of orthogonal Latin Squares for which the Galois field of size M exists.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (including mathematical relationships, mathematical formulas or equations, and mathematical calculations) but for the recitation of generic computer components and recitation of insignificant extra-solution activity. For example, but for the generic computer components language (“implemented on at least one processor with processor-executable program instructions configured to direct the at least one processor”) and for the insignificant extra-solution activity language (“at least one stored data table comprising data records useful for predictive analytics”), the above limitations in the context of this claim encompass the following: in which the at least one relationship between parts and folds further comprises a relationship between parts and folds determined as a function of the row and 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “implemented on at least one processor with processor-executable program instructions configured to direct the at least one processor”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the recitation of “at least one stored data table comprising data records useful for predictive analytics” amounts to insignificant extra-solution activity of storing data. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, MPEP 2106.05(d)(II) notes the following, 
“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, 

Therefore, the recitation of “at least one stored data table comprising data records useful for predictive analytics”, which amounts to insignificant extra-solution activity, is a well‐understood, routine, and conventional function because the recitation is directed to storing data. Therefore, the claim is not patent eligible.
Regarding Claim 11,
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 11 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method to develop a predictive analytic model for predictive analytics. Each of the following limitations:
in which the cross-validation plan further comprises a predictor plan
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components and recitation of insignificant extra-solution activity. For example, but for the generic computer components language (“implemented on at least one processor with processor-executable program instructions configured to direct the at least one processor”) and for the insignificant extra-solution activity language (“at least one stored data table comprising data records useful for predictive analytics”), the above limitations in the context of this claim encompass the following: in which the cross-validation plan further comprises a predictor plan (corresponds to evaluation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, MPEP 2106.05(d)(II) notes the following, 
“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”. 

Therefore, the recitation of “at least one stored data table comprising data records useful for predictive analytics”, which amounts to insignificant extra-solution activity, is a well‐understood, routine, and conventional function because the recitation is directed to storing data. Therefore, the claim is not patent eligible.

Regarding Claim 12,
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 12 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method to develop a predictive analytic model for predictive analytics. Each of the following limitations:
in which the parts excluded for testing in the fold further comprise predictors not used in the fold
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components and recitation of insignificant extra-solution activity. For example, but for the generic computer components language (“implemented on at least one processor with processor-executable program instructions configured to direct the at least one processor”) and for the insignificant extra-solution activity language (“at least one stored data table comprising data records useful for predictive analytics”), the above limitations in the context of this claim encompass the following: in which the parts excluded for testing in the fold further comprise predictors not used in the fold (corresponds to evaluation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “implemented on at least one processor with processor-executable program instructions configured to direct the at least one processor”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, MPEP 2106.05(d)(II) notes the following, 
“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”. 

Therefore, the recitation of “at least one stored data table comprising data records useful for predictive analytics”, which amounts to insignificant extra-solution activity, is a well‐understood, routine, and conventional function because the recitation is directed to storing data. Therefore, the claim is not patent eligible.
Regarding Claim 13,
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 13 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method to develop a predictive analytic model for predictive analytics. Each of the following limitations:
to develop a predictive analytic model for predictive analytics
partitioning the data records into parts and folds as a function of a cross-validation plan comprising: definition of the number of parts, the number of folds, the number of parts assigned to training, the number of parts assigned to testing, identification of the parts assigned to the training sample for each fold, and identification of the parts assigned to the testing sample for each fold; such that, exactly one part in common to any two folds is excluded for testing, and the part in common to any two folds excluded for testing is in the test sample for both folds;
assigning at least one part to train in each fold, 
assigning more than one part to test each fold, and 
assigning at least one part to test more than one fold;
constructing at least one predictive analytic model based on predictive analysis of the at least one part assigned to train in each fold;
determining if the performance of the at least one predictive analytic model is acceptable based on evaluating more than one prediction determined by the at least one predictive analytic model for each observation in each test data record as a function of a predictive analytic model not trained on the test data record; and,
upon a determination the performance of the at least one predictive analytic model is acceptable, providing access to a decision maker to the at least one predictive analytic model for generating predictive analytic output as a function of input data.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components and recitation of insignificant extra-solution activity. 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “implemented on at least one processor with processor-
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, MPEP 2106.05(d)(II) notes the following, 
“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”. 

Therefore, the recitation of “at least one stored data table comprising data records useful for predictive analytics”, which amounts to insignificant extra-solution activity, is a well‐understood, routine, and conventional function because the recitation is directed to storing data. Therefore, the claim is not patent eligible.
Regarding Claim 14,
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 14 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method to develop a predictive analytic model for predictive analytics. Each of the following limitations:
in which the cross-validation plan further comprises: a first number of parts M that the data is to be divided into; a second number of folds K; a third number of parts J for training; a fourth number of parts T=M-J for testing; and, partitioning the data records further comprises: 
dividing the data records into M parts, in accordance with the cross-validation plan; and, 
for each fold of the K folds: assigning a first unique set of parts Ptrain to train in the fold, and assigning a second unique set of parts Ptest to test the fold.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components and recitation of insignificant extra-solution activity. For example, but for the generic computer components language (“implemented on at least one processor with processor-executable program instructions configured to direct the at least one processor”) and for the insignificant extra-solution activity language (“at least one stored data table comprising data records useful for predictive analytics”), the above limitations in the context of this claim encompass the following: determining, based on the cross-validation plan, several variables (correspond to evaluation and judgment), dividing the data records in accordance with the cross-validation plan (correspond to evaluation and judgment), for each fold of the K folds: assigning a first and second unique set (correspond to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, MPEP 2106.05(d)(II) notes the following, 
“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”. 

Therefore, the recitation of “at least one stored data table comprising data records useful for predictive analytics”, which amounts to insignificant extra-solution activity, is a well‐understood, routine, and conventional function because the recitation is directed to storing data. Therefore, the claim is not patent eligible.


Regarding Claim 15,
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 15 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method to develop a predictive analytic model for predictive analytics. Each of the following limitations:
in which the cross-validation plan further comprises at least one relationship between parts and folds determined as a function of a Galois field of size M, M=p^k, where p is a prime number, and k is any integer> 0.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components and recitation of insignificant extra-solution activity. For example, but for the generic computer components language (“implemented on at least one processor with processor-executable program instructions configured to direct the at least one processor”) and for the insignificant extra-solution activity language (“at least one stored data table comprising data records useful for predictive analytics”), the above limitations in the context of this claim encompass the following: relationship between parts and folds further comprises a relationship between parts and folds determined based on a Galois field of size M, M=p^k, where p is a prime number (corresponds to mathematical relationship, formula or equation, and calculation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “implemented on at least one processor with processor-
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, MPEP 2106.05(d)(II) notes the following, 
“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”. 

Therefore, the recitation of “at least one stored data table comprising data records useful for predictive analytics”, which amounts to insignificant extra-solution activity, is a well‐understood, routine, and conventional function because the recitation is directed to storing data. Therefore, the claim is not patent eligible.
Regarding Claim 16,
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 16 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method to develop a predictive analytic model for predictive analytics. Each of the following limitations:
in which evaluating the predictive analytic model further comprises: determining at least one evaluation statistic and at least one evaluation criterion for estimating the performance of a predictive analytic model;
estimating the performance of the at least one predictive analytic model, comprising: for each of the K folds, determining the estimated performance of the predictive analytic model based on calculating the at least one evaluation statistic as a function of the score determined by the predictive analytic model for every observation in the more than two parts in Ptest assigned to testing for the fold;
determining if the estimated performance of the at least one predictive analytic model is acceptable based on the at least one evaluation criterion and the estimated performance of the at least one predictive analytic model;
upon a determination the estimated performance of the at least one predictive analytic model is not acceptable, adjusting cross-validation parameters, the cross-validation parameters comprising one or more of: the cross-validation plan, the evaluation statistic, or the evaluation criterion, and repeating the method; and,
upon a determination the estimated performance of the at least one predictive analytic model is acceptable, providing access to a decision maker to the at least one predictive analytic model for generating predictive analytic output as a function of input data.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “implemented on at least one processor with processor-executable program instructions configured to direct the at least one processor”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, MPEP 2106.05(d)(II) notes the following, 
“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”. 

Therefore, the recitation of “at least one stored data table comprising data records useful for predictive analytics”, which amounts to insignificant extra-solution activity, is a well‐understood, routine, and conventional function because the recitation is directed to storing data. Therefore, the claim is not patent eligible.
Regarding Claim 17,
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 17 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method to develop a predictive analytic model for predictive analytics. Each of the following limitations:
in which: the predictive analytic model further comprises a model that can be constructed based on sequential predictive analysis; and, 
constructing the predictive analytic model further comprises: for each of the K folds, training a predictive analytic model on the parts in Ptrain assigned to train in the fold; and, 
adapting the model size of the fold-specific models to a size that would be overfitting in any one fold, but not overfitting when the fold-specific models are combined into an ensemble model.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components and recitation of insignificant extra-solution activity. For example, but for the generic computer components language (“implemented on at least one processor with processor-executable program instructions configured to direct the at least one processor”) and for the insignificant extra-solution activity language (“at least one stored data table comprising data records useful for predictive analytics”), the above limitations in the context of this claim encompass the following: the predictive analytic model further comprises a model that can be constructed based on sequential predictive analysis (corresponds to evaluation since sequential predictive analysis can be developed and evaluated in the human mind with assistance of pen and paper), constructing the predictive analytic model further comprises: for each of the K folds, training a predictive analytic model on the parts in Ptrain assigned to train in the fold (corresponds to evaluation; Specification [004] identifies that the predictive analytic model can be a decision tree, a random forest, an ensemble, or a Gradient Boosting Machine in which the training consists of evaluation that can be performed in the human mind with assistance of pen and paper); and adapting the model size of the fold-specific models to a size that would be overfitting in any one fold, but not overfitting when the fold-
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “implemented on at least one processor with processor-executable program instructions configured to direct the at least one processor”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the recitation of “at least one stored data table comprising data records useful for predictive analytics” amounts to insignificant extra-solution activity of storing data. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, MPEP 2106.05(d)(II) notes the following, 
“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”. 


Regarding Claim 18,
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 18 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method to develop a predictive analytic model for predictive analytics. Each of the following limitations:
in which constructing the predictive analytic model further comprises: inverting the assignment of data records to train and test such that: any part initially assigned to train is assigned to test; and, any part initially assigned to test is assigned to train; and, 
for each of the K folds: ...to train in the fold; and, training the predictive analytic model based on predictive analysis...of the at least one part assigned to training for the fold as a function of the inverted assignment of data records.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components and recitation of insignificant extra-solution activity. For example, but for the generic computer components/mere instructions to apply language (“implemented on at least one processor with processor-executable program instructions configured to direct the at least one processor”; “selecting one of a plurality of servers”; “entirely on the selected server”) and for the insignificant extra-solution activity language (“at least one stored data table 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “implemented on at least one processor with processor-executable program instructions configured to direct the at least one processor”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “selecting one of a plurality of servers” and “entirely on the selected server” amounts to mere instructions to apply the exception because the server is only used to receive and process data. See MPEP 2106.05(f) (specifying that the server was merely used as a tool to execute the abstract idea). Further, the recitation of “at least one stored data table comprising data records useful for predictive analytics” amounts to insignificant extra-solution activity of storing data. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Moreover, the invocation of a “server” amounts to merely using it as a tool to execute the abstract idea, which cannot provide an inventive concept. See MPEP 2106.05(f). Further, MPEP 2106.05(d)(II) notes the following, 
“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”. 

Therefore, the recitation of “at least one stored data table comprising data records useful for predictive analytics”, which amounts to insignificant extra-solution activity, is a well‐understood, routine, and conventional function because the recitation is directed to storing data. Therefore, the claim is not patent eligible.
Regarding Claim 19,
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 19 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method to develop a predictive analytic model for predictive analytics. Each of the following limitations:
in which the cross-validation plan further comprises a predictor plan
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “implemented on at least one processor with processor-executable program instructions configured to direct the at least one processor”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the recitation of “at least one stored data table comprising data records useful for predictive analytics” amounts to insignificant extra-solution activity of storing data. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a 
“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”. 

Therefore, the recitation of “at least one stored data table comprising data records useful for predictive analytics”, which amounts to insignificant extra-solution activity, is a well‐understood, routine, and conventional function because the recitation is directed to storing data. Therefore, the claim is not patent eligible.
Regarding Claim 20,
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 20 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method to develop a predictive analytic model for predictive analytics. Each of the following limitations:
in which the parts excluded for testing in the fold further comprise predictors not used in the fold.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components and recitation of insignificant extra-solution activity. For example, but for the generic computer components language (“implemented on at least one processor with processor-executable program instructions configured to direct the at least one processor”) and for the insignificant extra-solution activity language (“at least one stored data table 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “implemented on at least one processor with processor-executable program instructions configured to direct the at least one processor”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the recitation of “at least one stored data table comprising data records useful for predictive analytics” amounts to insignificant extra-solution activity of storing data. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, MPEP 2106.05(d)(II) notes the following, 
“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”. 


Regarding Claim 21,
Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 21 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method to develop a predictive analytic model for predictive analytics. Each of the following limitations:
to develop a predictive analytic model for predictive analytics
partitioning the data records as a function of a first cross-validation plan into a first set of parts corresponding to columns of features within the data records such that exactly one part in common to any two folds is excluded for testing and the part in common to any two folds excluded for testing is in the test sample for both folds, and 
assigning the first set of parts to a first set of folds determined based on the first cross-validation plan;
partitioning the data records as a function of a second cross-validation plan into a second set of parts corresponding to rows of observations within the data records such that exactly one part in common to any two folds is excluded for testing and the part in common to any two folds excluded for testing is in the test sample for both folds, and 
assigning the second set of parts to a second set of folds determined based on the second cross-validation plan;
constructing a third set of folds comprising combining each of the first set of folds with each of the second set of folds, such that the third set of folds is equal in number to the product of the number of folds in the first set of folds and the number of folds in the second set of folds,
constructing a set of at least one predictive analytic model based on training a predictive analytic model in each of the third set of folds;
determining if the performance of the set of at least one predictive analytic model is acceptable based on evaluating more than one prediction determined by each predictive analytic model of the set of at least one predictive analytic model for each observation in each test data record as a function of a predictive analytic model not trained on the test data record; and,
upon a determination the performance of the set of at least one predictive analytic model is acceptable, providing access to a decision maker to the set of at least one predictive analytic model for generating predictive analytic output as a function of input data.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components and recitation of insignificant extra-solution activity. For example, but for the generic computer components language (“implemented on at least one processor with processor-executable program instructions configured to direct the at least one processor”) and for the insignificant extra-solution activity language (“at least one stored data table comprising data records useful for predictive analytics”), the above limitations in the context of this claim encompass the following: develop a predictive analytic model (corresponds to evaluation; Specification [004] identifies that the predictive analytic model can be a decision tree, a random forest, an ensemble, or a Gradient Boosting Machine, which are all models that can be developed and evaluated in the human mind with assistance of pen and paper), partitioning the data records as a function of a first cross-validation plan into a first set of parts (corresponds to evaluation and judgment), 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “implemented on at least one processor with processor-executable program instructions configured to direct the at least one processor”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, MPEP 2106.05(d)(II) notes the following, 
“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”. 

Therefore, the recitation of “at least one stored data table comprising data records useful for predictive analytics”, which amounts to insignificant extra-solution activity, is a well‐understood, routine, and conventional function because the recitation is directed to storing data. Therefore, the claim is not patent eligible.
Regarding Claim 22,
Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 22 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
in which partitioning the data records further comprises any of the first and second cross-validation plans defining a relationship between parts and folds determined based on a Galois field of size M, M=p^k, where p is a prime number.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (including mathematical relationships, mathematical formulas or equations, and mathematical calculations) but for the recitation of generic computer components and recitation of insignificant extra-solution activity. For example, but for the generic computer components language (“implemented on at least one processor with processor-executable program instructions configured to direct the at least one processor”) and for the insignificant extra-solution activity language (“at least one stored data table comprising data records useful for predictive analytics”), the above limitations in the context of this claim encompass the following: partitioning the data records further comprises any of the first and second cross-validation plans defining a relationship between parts and folds determined based on a Galois field of size M, M=p^k, where p is a prime number (corresponds to mathematical relationship, formula or equation, and calculation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “implemented on at least one processor with processor-executable program instructions configured to direct the at least one processor”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the recitation of “at least one stored data table comprising data records useful for 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, MPEP 2106.05(d)(II) notes the following, 
“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”. 

Therefore, the recitation of “at least one stored data table comprising data records useful for predictive analytics”, which amounts to insignificant extra-solution activity, is a well‐understood, routine, and conventional function because the recitation is directed to storing data. Therefore, the claim is not patent eligible.
Regarding Claim 23,
Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 23 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
in which the method further comprises target prediction determined as a function of a regression on a prediction by each model for every record in a holdout data set.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (including mathematical relationships, mathematical formulas or equations, and mathematical calculations) but for the recitation of generic computer components and recitation of insignificant extra-solution activity. For example, but for the generic computer components language (“implemented on at least one processor with processor-executable program instructions configured to direct the at least one processor”) and for the insignificant extra-solution activity language (“at least one stored data table comprising data records useful for predictive analytics”), the above limitations in the context of this claim encompass the following: in which the method further comprises target prediction determined as a function of a regression on a prediction by each model for every record in a holdout data set (corresponds to mathematical relationship, formula or equation, and calculation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “implemented on at least one processor with processor-executable program instructions configured to direct the at least one processor”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the recitation of “at least one stored data table comprising data records useful for predictive analytics” amounts to insignificant extra-solution activity of storing data. Accordingly, the 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, MPEP 2106.05(d)(II) notes the following, 
“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”. 

Therefore, the recitation of “at least one stored data table comprising data records useful for predictive analytics”, which amounts to insignificant extra-solution activity, is a well‐understood, routine, and conventional function because the recitation is directed to storing data. Therefore, the claim is not patent eligible.
Regarding Claim 24,
Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 24 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method to develop a predictive analytic model for predictive analytics. Each of the following limitations:
in which the method further comprises identifying a predictor subset of the first and second sets of parts selected as a function of the performance on test, holdout, or out-of-bag data of a subset of 
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components and recitation of insignificant extra-solution activity. For example, but for the generic computer components language (“implemented on at least one processor with processor-executable program instructions configured to direct the at least one processor”) and for the insignificant extra-solution activity language (“at least one stored data table comprising data records useful for predictive analytics”), the above limitations in the context of this claim encompass the following: identifying a predictor subset of the first and second sets of parts selected as a function of the performance on test, holdout, or out-of-bag data of a subset of the predictive analytic models selected as a function of one predictor for every variable in the first and second sets of parts (corresponds to evaluation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “implemented on at least one processor with processor-executable program instructions configured to direct the at least one processor”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the recitation of “at least one stored data table comprising data records useful for predictive analytics” amounts to insignificant extra-solution activity of storing data. Accordingly, the 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, MPEP 2106.05(d)(II) notes the following, 
“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”. 

Therefore, the recitation of “at least one stored data table comprising data records useful for predictive analytics”, which amounts to insignificant extra-solution activity, is a well‐understood, routine, and conventional function because the recitation is directed to storing data. Therefore, the claim is not patent eligible.
Regarding Claim 25,
Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 25 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method to develop a predictive analytic model for predictive analytics. Each of the following limitations:
in which the any of the first cross-validation plan or the second cross-validation plan further comprise a predictor plan.

Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “implemented on at least one processor with processor-executable program instructions configured to direct the at least one processor”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the recitation of “at least one stored data table comprising data records useful for predictive analytics” amounts to insignificant extra-solution activity of storing data. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components 
“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”. 

Therefore, the recitation of “at least one stored data table comprising data records useful for predictive analytics”, which amounts to insignificant extra-solution activity, is a well‐understood, routine, and conventional function because the recitation is directed to storing data. Therefore, the claim is not patent eligible.
Regarding Claim 26,
Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 26 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method to develop a predictive analytic model for predictive analytics. Each of the following limitations:
in which the parts excluded for testing in the fold further comprise predictors not used in the fold.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components and recitation of insignificant extra-solution activity. For example, but for the generic computer components language (“implemented on at least one processor with processor-executable program instructions configured to direct the at least one processor”) and for the insignificant extra-solution activity language (“at least one stored data table 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “implemented on at least one processor with processor-executable program instructions configured to direct the at least one processor”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the recitation of “at least one stored data table comprising data records useful for predictive analytics” amounts to insignificant extra-solution activity of storing data. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, MPEP 2106.05(d)(II) notes the following, 
“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”. 


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
DIRAC et al. (US 2015/0379430 A1) teaches a machine learning service that detects whether at least a portion of contents of one or more observation records of a first data set are duplicated in a second set of observation records in which chunk-level splits of input data sets for cross validation are used, which is pertinent to Drawing Fig. 1 of the present application.
KIM et al. (US 2018/0190399 A1) teaches setting a tolerance limit of a correlation by using repetitive cross-validation to prevent intentional or unintentional distortion of data characteristics by human intervention, which is pertinent to Drawing Fig. 1 of the present application.
Barsoum et al. (US 2012/0271612 A1) teaches extracting data from a plurality of data sources to provide a set of predictor variables, which is relevant to Drawing Fig. 1 of the present application.
Dabbs et al. (“Comparison of Cross-Validation Methods for Stochastic Block Models”) teaches a novel cross-validation method that we call latinCV that uses a Latin square design, which is pertinent to claims 6, 10, and 16.
Baumann et al. (“Cross-validation as the objective function for variable-selection techniques”) teaches variable-selection algorithms in the context of cross-validation, which is pertinent to Drawing Fig. 1 of the present application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484.  The examiner can normally be reached on Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YING YU CHEN/Examiner, Art Unit 2125